Information to identify the case:

Debtor 1:
                      Sean W McLaughlin                                                  Social Security number or ITIN:   xxx−xx−7887
                                                                                         EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                                Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                                      EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        District of New Jersey                            Date case filed for chapter:        7     3/7/19

Case number:           19−14656−CMG

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                   12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

                                                 About Debtor 1:                                              About Debtor 2:

1.        Debtor's full name                     Sean W McLaughlin

2.        All other names used in the
          last 8 years

3.      Address                                  15 Grass Pond Road
                                                 Levittown, PA 19057

4.      Debtor's attorney                        Brad J. Sadek                                               Contact phone 215−545−0008
                                                 Sadek and Cooper
        Name and address                         1315 Walnut Street
                                                 Ste 502
                                                 Philadelphia, PA 19107

5.      Bankruptcy trustee                       John Michael McDonnell                                      Contact phone 732−383−7233
                                                 John Michael McDonnell, Ch. 7 Trustee
        Name and address                         115 Maple Avenue
                                                 Red Bank, NJ 07701


                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Sean W McLaughlin                                                                                           Case number 19−14656−CMG


6. Bankruptcy clerk's office                   402 East State Street                                         Hours open: 8:30 AM − 4:00 p.m.,
                                               Trenton, NJ 08608                                             Monday − Friday (except holidays)
   Documents in this case may be filed at this Additional information may be available at the
   address. You may inspect all records filed Court's Web Site:                                              Contact phone 609−858−9333
   in this case at this office or online at    www.njb.uscourts.gov.
   www.pacer.gov. (800) 676−6856
                                                                                                             Date: 3/8/19

7. Meeting of creditors                          April 8, 2019 at 11:30 AM                                   Location:

   Debtors must attend the meeting The meeting may be continued or adjourned to a                            Clarkson S. Fisher Federal
   to be questioned under oath. In a later date. If so, the date will be on the court                        Courthouse, 402 East State
   joint case, both spouses must     docket.                                                                 Street, Room 129, Trenton, NJ
   attend. Creditors may attend, but                                                                         08608−1507
   are not required to do so.

   All individual debtors must provide picture
   identification and proof of social security
   number to the trustee at the meeting of
   creditors. Failure to do so may result in
   your case being dismissed.


8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: 6/7/19
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).

                                                 WRITING A LETTER TO THE COURT OR THE
                                                 JUDGE IS NOT A SUBSTITUTE FOR FILING
                                                 AN ADVERSARY COMPLAINT OBJECTING TO
                                                 DISCHARGE OR DISCHARGEABILITY. IN NO
                                                 CIRCUMSTANCE WILL WRITING A LETTER
                                                 PROTECT YOUR RIGHTS.


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                              objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-14656-CMG
Sean W McLaughlin                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 08, 2019
                                      Form ID: 309A                      Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 10, 2019.
db             +Sean W McLaughlin,   15 Grass Pond Road,    Levittown, PA 19057-3303
518068829      +Apex Asset Management,    Attn: Bankruptcy,   2501 Oregon Pike,   Ste 201,
                 Lancaster, PA 17601-4890

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: bradsadek@gmail.com Mar 08 2019 23:25:39        Brad J. Sadek,   Sadek and Cooper,
                 1315 Walnut Street,    Ste 502,    Philadelphia, PA 19107
tr             +EDI: BJMMCDONNELLIII.COM Mar 09 2019 04:23:00       John Michael McDonnell,
                 John Michael McDonnell, Ch. 7 Trustee,     115 Maple Avenue,    Red Bank, NJ 07701-1752
smg             E-mail/Text: usanj.njbankr@usdoj.gov Mar 08 2019 23:25:58        U.S. Attorney,    970 Broad St.,
                 Room 502,    Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Mar 08 2019 23:25:58        United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518068828      +EDI: AMEREXPR.COM Mar 09 2019 04:23:00       American Express,    Correspondence/Bankruptcy,
                 PO Box 981540,    El Paso, TX 79998-1540
518068830      +EDI: CAUT.COM Mar 09 2019 04:23:00       Chase Auto Finance,    Attn: Bankruptcy,    PO Box 901076,
                 Fort Worth, TX 76101-2076
518068831      +EDI: NAVIENTFKASMDOE.COM Mar 09 2019 04:23:00       Dept of Ed / Navient,    Attn: Claims Dept,
                 PO Box 9635,    Wilkes-Barre, PA 18773-9635
518068832      +EDI: NAVIENTFKASMDOE.COM Mar 09 2019 04:23:00       Dept of Ed / Navient,    PO Box 9635,
                 Wilkes Barre, PA 18773-9635
518068833      +EDI: MID8.COM Mar 09 2019 04:23:00       Midland Funding,    2365 Northside Dr,    Ste 300,
                 San Diego, CA 92108-2709
518068835       EDI: WFFC.COM Mar 09 2019 04:23:00       Wells Fargo Bank,    Attn: Bankruptcy Dept,    PO Box 6429,
                 Greenville, SC 29606
518068834      +EDI: WFFC.COM Mar 09 2019 04:23:00       Wells Fargo Bank,    Attn: Bankruptcy,    PO Box 10438,
                 Des Moines, IA 50306-0438
                                                                                                TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 8, 2019 at the address(es) listed below:
              Brad J. Sadek   on behalf of Debtor Sean W McLaughlin bradsadek@gmail.com, bradsadek@gmail.com
              John Michael McDonnell   jmcdonnell@mchfirm.com, jcohen@mchfirm.com,NJ95@ecfcbis.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 3
